IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL PILGRIM,                              : No. 88 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE,                        :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.